    Case 2:18-cv-00940-RB-SCY Document 16 Filed 03/16/20 Page 1 of 3




o




                               WeAr,it XUtlbCltcl
o                                               f,ufu         zls/z.o

       zhaehc;-Rv %g Gha4                             ,ch*ufu,*
        tl@\ n(or,nur,han€d /"1h,          '^         { l*yf,sozso,t/J-
        vtl". il,9,g5 , l,
                      {hu1rlkA
        fn ttdiuuxico, ssgb,^e
                                                         wiu,

o
              Case 2:18-cv-00940-RB-SCY Document 16 Filed 03/16/20 Page 2 of 3


                                                                                                  *bw4
 o
               Wzu,,' rWffi
                f"t*M*t,,1&r*t1ox,

                        rc   u4lt 4,L rrLa' n t osb
                                                         A , ,
                                                             * t.tr;bl
                                                                                                 /=fu
                                                                                                 ;6'*ff1,
               W
               ,frfu\                                    ^                    A
                                                                                  ry;4,,,rir['


                                ,l-      U D-ta*nil;fi,
                          "$ra  "Wfu
                        4 afu,C st{tA-fu aAd b*.rd6q

                W
                Aesfitq,1p,x
                         frl>aa.ufta lglfuzyt u/ znpulurJiblW;,
                             f-le?4




                                          il   wpNco   4d?
                                                                                                    l;r,h
                                      n                            1   ?h{nWal        W &-l kcar,,irory"
      \
          s    m
     rS        t,eAUw,
     isS      ffiW?MWMlwffiru
               .^n^.L           ,^o,3J            --F.        t-         i   r-




              wfl:
     $$             ffi*                           ffii
                    Vrq*a*)!+rytl4t/4l^*r1*lUllut*,*#ak^L'hJ.)ail,Lho*t


                                 W
NS
!R
o
              w**                                 s4,//,,*pfrdfu*{ww;vd
                                                                                                   n
Case 2:18-cv-00940-RB-SCY Document 16 Filed 03/16/20 Page 3 of 3
                                                                         2 ir
                                                                         =  =o
                                                                         :J ot!
                                                                         rri   -o g
                                                                         8
                                                                         v(o 8s =
                                                                         n@           6'


                                                           c\z .o
                                                                 IH                   @-
                                                                                      :,
                                                                                      0)


                                            IE-+          Ai
                                                          qoeEl          H
                                                                         Z
                                                                                      c.
                                                                                      o
                                                                                      tr
                                                                                      o
                                                                                      4
                                                                         S            o
                                              ^H E
                                              HF       #  e?H
                                                          FB'#
                                                                                      o
                                                                                      o
                                                                                      o
                                              lilll'rg 6? =t, .d                      =
                                              3i f'                 ":
                                              Brm r\)           +                     o
                                                  g       i-U


                                                 %a        EEi'rl
                                                           6;p
                                                 B8B
                                              .E)-t
                                                                                      CL
                                                                                      c
                                                                                      o
                                                                                      o
                                                                                      o
                                                                                      J
                                                                                      3.
                                                                                      o
                                                                                      J




                                          bS

                                          $$$
                                          $$$
                                     {
                                          Fe$
                                           bq  S-^

                                               E-fr
                                              €F
                                                      &
                                                      s
